917 So.2d 287 (2005)
EMERALD COAST LIGHTING & SUPPLY, INC., Appellant,
v.
CRYSTAL BEACH DEVELOPMENT CO. OF NORTHWEST FLORIDA, Appellee.
No. 1D04-5061.
District Court of Appeal of Florida, First District.
December 19, 2005.
James Harvey Tipler of The Law Practice of James H. Tipler, Destin, for Appellant.
John R. Dowd, Jr. of Dowd Law Firm, Destin, for Appellee.
PER CURIAM.
We find that genuine issues of material fact exist in this case concerning payment of the promissory notes because appellant adequately, although not artfully, raised the issue of payment in response to appellee's motion for summary judgment. See DeAtley v. McKinley, 497 So.2d 962, 963 (Fla. 1st DCA 1986) ("[I]n a summary judgment proceeding, the trial court should look beyond the pleadings to determine whether genuine material facts are in dispute. The affirmative defenses raised in the appellants' affidavits in opposition to summary judgment, although not properly pled, disclose the existence of genuine issues of material fact." (case citations omitted)).
*288 Accordingly, we REVERSE the order granting summary judgment and REMAND for further proceedings.
KAHN, C.J., HAWKES, and THOMAS, JJ., concur.